Citation Nr: 1449268	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  10-07 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome.

2.  Entitlement to service connection for hemorrhoids. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1999 to September 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran requested a Board hearing in February 2010 but cancelled that request in October 2011.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for irritable bowel syndrome and hemorrhoids.  She complained of constipation in April 2007, and stress urinary incontinence, cystocele, rectocele, and uterine prolapse were assessed.  In May 2007, she had a total hysterectomy, suburethral transobturator sling, rectocele repair with mesh placement, and repair of a serosal tear of the sigmoid colon, the latter caused by an IUD.  

In August 2008, she reported that the in-service rectocele surgery was to correct constipation, but that the constipation problem continued and worsened to where she has constipation with bloating, pain, and bleeding that alternates with diarrhea.  She stated that at first, she thought the post-surgical constipation and bleeding was a complication from her rectocele repair.  However, she was seen in the VA women's clinic and was told that her symptoms were of irritable bowel syndrome.  She had a colonoscopy which revealed internal hemorrhoids, and the doctor commented to her that her colon was of a shape that would lend itself to constipation.  Blood work for celiac disease was negative, and discontinuation of wheat did not help.  She was currently taking docusate and Metamucil daily, and even so, she was constipated twice a week with pain and bloating.  

In May 2009, she reported that she experienced chronic constipation, pregnancy, and straining during bowel movements during service, and that all of these are risk factors for hemorrhoids.  She felt that her hemorrhoids were due to constipation which required surgery in service.  In February 2010, she asserted that she has been prescribed Detrol LA since service for urinary frequency, and that one of its side effects is constipation.  This raises the matter of service connection for irritable bowel syndrome as secondary to her service-connected urinary frequency.  She also asserted that her hemorrhoids began sometime after her in-service surgery for rectocele repair, and that a colonoscopy in or after August 2008 found hemorrhoids.  She feels that constipation that she experienced in and since service has caused and/or aggravated her hemorrhoids.  

There were VA examinations/medical opinions in 2008, but they did not fully address the questions that have been raised in this case, including of whether the Veteran's current irritable bowel syndrome and/or hemorrhoids had their onset in service, or the question of whether her hemorrhoids, if not of service onset, have been caused or aggravated by constipation from her irritable bowel syndrome.  Moreover, relevant medical records which should be considered were obtained after those examinations/opinions.  

Additionally, it appears based on the Veteran's August 2008 and February 2010 statements that there are available relevant VA and possibly private medical records which have not been obtained to date.  

In light of the above, remand is required as indicated below in order to assist the Veteran with her claim in accordance with 38 C.F.R. § 3.159.   

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with secondary service connection notice and assistance as contemplated by 38 C.F.R. § 3.159.  

2.  Make arrangements to obtain all VA and private medical records of treatment which are not already of record, which the Veteran has received for the disabilities at issue since service discharge, including all medical records of such treatment at the Memphis, Tennessee VA Medical Center, to include woman's clinic and/or other reports leading up to and including a June 2008 colonoscopy.

3.  After the above record development is completed, the Veteran should be scheduled for a VA examination with regard to her claims for service connection for irritable bowel syndrome and hemorrhoids.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All current manifestations should be clearly reported. 

The examiner should respond to the following:

     a)  With regard to any current irritable bowel syndrome and/or hemorrhoid disorder, is it at least as likely as not (a 50% or higher degree of probability) that such disorder had its onset in or is related to service, to include the reports of constipation, pregnancy, and straining during bowel movements in service?  

     b)  With regard to any current irritable bowel syndrome and/or hemorrhoid disorder, is it at least as likely as not (a 50% or higher degree of probability) that such disorder(s) is/are proximately due to or caused by the service-connected urinary frequency disability, to include due to the use of Detrol for it?  

     c)  With regard to any current irritable bowel syndrome and/or hemorrhoids disorder, is it at least as likely as not (a 50% or higher degree of probability) that such disorder(s) has/have been aggravated by the service-connected urinary frequency disability, to include due to the use of Detrol for it?

     d)  With regard to any current hemorrhoids disorder, is it at least as likely as not (a 50% or higher degree of probability) that such disorder(s) has/have been caused, or aggravated, by the irritable bowel syndrome disorder?

The examiner should furnish reasons for the opinions. 

4.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



